UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 03-6588



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


DUANE JELEAL OSBOURNE,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-178-V, CA-99-420-3)




                               No. 03-7214


In Re:   DUANE JELEAL OSBOURNE,

                                                             Petitioner.


                             _______________

                    On Petition for Writ of Mandamus.
                        (CA-99-420-3, CR-95-178-V)
                              _______________

Submitted:   October 23, 2003                Decided:   October 30, 2003
Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


No. 03-6588 dismissed and No.       03-7214   petition   denied   by
unpublished per curiam opinion.


Duane Jeleal Osbourne, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       In No. 03-6588, Duane Jeleal Osbourne, a federal prisoner,

seeks to appeal the district court’s orders denying relief on his

motion filed under 28 U.S.C. § 2255 (2000), and his motions to

amend.          The orders are not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).          A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                         28

U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this standard by

demonstrating           that    reasonable       jurists    would     find    that   his

constitutional          claims    are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.          See Miller-El v. Cockrell, 537 U.S. 322,                   , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose       v.    Lee,   252    F.3d   676,   683   (4th     Cir.    2001).      We   have

independently reviewed the record and conclude that Osbourne has

not made the requisite showing.* Accordingly, we deny a certificate

of appealability and dismiss the appeal in No. 03-6588.

       In No. 03-7214, Osbourne petitions for a writ of mandamus,

asking this court to direct the district court to rule on his

request for a certificate of appealability.                        We have determined


       *
       We decline to address the issues Osbourne raises for the
first time on appeal. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993) (holding that claims raised for first time on
appeal will not be considered absent exceptional circumstances).


                                             3
that Osbourne has not made the requisite showing for a certificate

of appealability in Appeal No. 03-6588.   Thus, although we grant

Osbourne leave to proceed in forma pauperis, we deny the mandamus

petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                    No. 03-6588-DISMISSED

                                    No. 03-7214-PETITION DENIED




                                4